In an action to recover damages for breach of contract, the defendants Seaboard Surety Co., Peter Scalamandre & Sons, Inc., and Lizza Industries, Inc., appeal from so much of an order of the Supreme Court, Queens County (Hentel, J.), dated January 9, 1989, as denied their cross motion for partial summary judgment, and the plaintiff cross-appeals from so much of the same order as denied its motion for partial summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the argument raised by the appellants-respondents, the Supreme Court properly considered the contents of a signed deposition transcript in reaching its determination that the existence of issues of fact precluded an award of partial summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 563; cf., Krupp v Aetna Life & Cas. Co., 103 AD2d 252). We have also considered whether the plaintiff’s arguments warrant the granting of partial summary judgment to it, and we conclude that such relief is not warranted. Mangano, P. J., Bracken, Kunzeman and Harwood, JJ., concur.